

113 SRES 318 ATS: Expressing the sense of the Senate regarding the critical need for political dialogue in Bangladesh, and for other purposes.
U.S. Senate
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 318IN THE SENATE OF THE UNITED STATESDecember 11, 2013Mr. Durbin (for himself, Mr. Enzi, Mr. Murphy, Mrs. Boxer, Mr. Boozman, Mr. Kaine, Mr. Blunt, Mrs. Shaheen, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 18, 2013Reported by Mr. Menendez, without amendment and with an amendment to the titleJanuary 7, 2014 Considered and agreed to with an amendment to the titleRESOLUTIONExpressing the sense of the Senate regarding the critical need for political dialogue in Bangladesh, and for other purposes.Whereas the nation of Bangladesh was established in 1971 after a bitter war in which it split from Pakistan, and  for many of the ensuing years until 1990, it was ruled by military governments;Whereas political tensions have at times turned to violence in Bangladesh, undermining the democratic process;Whereas the last parliamentary elections in Bangladesh  originally scheduled for January 2007, were postponed indefinitely after the military intervened amid rising violence and questions about the electoral process’s credibility;Whereas a military-backed civilian caretaker government held power until December 2008 when Bangladeshis returned to the polls to elect a new parliament for the first time in many years;Whereas ongoing antagonism between the country’s two ruling parties, the Awami League and the Bangladesh Nationalist Party, distracts from the important needs of the country;Whereas concerns have grown about religious extremism in the otherwise usually tolerant country;Whereas the United States-Bangladesh relationship is strong and involves many shared interests, including regional economic integration, counterterrorism, counter-piracy, poverty alleviation, food security, regional stability, and mitigation of natural disasters;Whereas bilateral trade between the United States and Bangladesh now tops $6,000,000,000 annually, with major United States  companies making significant long-term investments in Bangladesh;Whereas the  economy of Bangladesh  has grown six percent per year over the last two decades, despite a range of challenges;Whereas the poverty rate in Bangladesh dropped from 40 percent to 31 percent between 2005 and 2010—a notable accomplishment in a country in which poverty has been deep and widespread;Whereas the Grameen Bank’s revolutionary microfinance lending to the poor has helped reduce poverty not only in Bangladesh, but has served as an innovative and powerful model for helping the poor elsewhere in the world;Whereas the Department of State, Congress, and other high profile international voices have recognized the Grameen Bank’s innovative work and expressed great concern over actions by the Government of Bangladesh that undermine the Bank's independence;Whereas Bangladesh, an example of a moderate and diverse Muslim-majority democracy, is scheduled to have national elections on January 5, 2014;Whereas, in 2013, hundreds of Bangladeshis died in violent clashes as a result of political violence and unrest, and some opposition and human rights activists have been arrested;Whereas trials held by the International Crimes Tribunal in Bangladesh—set up to prosecute those responsible for atrocities committed during Bangladesh’s war of liberation with Pakistan in 1971—have fallen short of international standards;Whereas the Government of Bangladesh eliminated a constitutional provision requiring the governing party to cede power to a neutral caretaker government three months before an election;Whereas the 18-member opposition coalition in Bangladesh  called for numerous nationwide strikes and transportation blockades in 2013, resulting in dozens of deaths;Whereas Bangladeshi students cannot attend school and complete mandatory exams due to the strikes and blockades and related violence;Whereas many citizens of Bangladesh have had their work and daily activities disrupted due to the strikes and related violence, which come at a cost to the economy and stability of Bangladesh;Whereas a stable, moderate, secular, Muslim-majority democracy with the world’s seventh-largest population, and the world’s fourth-largest Muslim population, will have lasting positive impacts in the region and beyond;Whereas the success of  the  democratic process in Bangladesh  is of great importance to the United States and the world; andWhereas during the week of December 8, 2013,  United Nations Assistant Secretary General Oscar Fernandez-Taranco visited Bangladesh to foster political dialogue between Bangladeshi political parties and leaders in order to  bring a halt to violence and allow for a credible peaceful election: Now, therefore, be itThat the Senate—(1)condemns the political violence in Bangladesh and urges political leaders in that country to engage directly and substantively in a dialogue toward free, fair, and credible elections;(2)expresses great concern about the continued political deadlock in Bangladesh that distracts from the country’s many important challenges;(3)urges political leaders in Bangladesh  to take immediate steps to rein in and to condemn the violence as well as to provide space for peaceful political protests;(4)urges political leaders in Bangladesh  to ensure the safety and access of observers in its upcoming elections;(5)supports ongoing efforts by United Nations Assistant Secretary General Oscar Fernandez-Taranco to foster political dialogue between political factions in Bangladesh; and(6)urges the Government of Bangladesh to ensure judicial independence, end harassment of human rights activists, and restore the independence of the Grameen Bank.